DETAILED ACTION
This office action is in response to communications filed on August 10, 2021, concerning application number 16/735,785.
The rejection mailed on April 14, 2021, has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masias in view of Blann in further view of Diaz, as applied below, meets the claim limitations.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August  have been fully considered but they are not persuasive. 
Drawings
The drawings were received on August 10, 2021.  These drawings are acceptable.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 line 6 recites “the cross-wise” this should state “cross-wise; while line 8 recites “cross-wise” this should state “the cross-wise; while.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Blann et al. (US 6,415,815, hereinafter “Blann”) in further view of Diaz et al. (US PG PUB 2014/0090725).
Regarding claim 10, Masias discloses a pilot valve assembly (10), comprising a fixed pilot valve (40, orifice is variable because of needle valves 55); a first adjustable pilot valve (80, orifice is fixed because of fixed sized orifice 98); and an adjustable restrictor (55).

    PNG
    media_image1.png
    546
    572
    media_image1.png
    Greyscale

Masias substantially discloses the invention as claimed, except a check valve and a manifold with an internal flow network and flow controls connected to the internal flow network to permit flow amongst them.
Masias substantially discloses the claimed invention, except a check valve.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as 
Masias as modified above substantially discloses the invention as claimed, except a check valve and a manifold with an internal flow network and flow controls connected to the internal flow network to permit flow amongst them.
Diaz teaches manifold (10, fig. 3) with an internal flow network and flow controls connected to the internal flow network to permit flow amongst them (10, fig. 3 illustrates a manifold with an internal flow network 60a-60e that create flow between the housing 14 and the pilot valves 52 and 54).

    PNG
    media_image2.png
    429
    381
    media_image2.png
    Greyscale

DIAZ – FIGURE 3

It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by the combination of Masias and Blann, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.
Regarding claim 2, Masias discloses the internal flow network connects an outlet of the first adjustable pilot valve (40) with the adjustable restrictor (55).
Regarding claim 3, Masias discloses the internal flow network connects an outlet of the first adjustable pilot valve with ports on the manifold (housing 32 of the pressure resistance valve) that receive fittings (connections of the conduits to the housing 32).
Regarding claim 4, Masias discloses the internal flow network connects (conduit 93) an outlet of the fixed pilot valve (80) to an inlet (54) of the first adjustable pilot valve (40).
Regarding claim 5, Masias discloses the invention as claimed, except the housing (32) comprises blocks (fixed and variable pilot valves 40, 60, and 80 are separate housings; these separate housings are connected to the main housing 32 by conduits) separable from one another, each having part of the internal flow network (conduits from variable and fixed pilot valves to the housing 32).
Regarding claim 6, Masias discloses the housing (32) comprises blocks (fixed and variable pilot valve housings) separable from one another and wherein the fixed pilot valve and the adjustable restrictor are disposed in different blocks  (fixed and variable pilot valves 40, 60, and 80 are separate housings; these separate housings are connected to the main housing 32 by conduits).
Regarding claim 7, Masias discloses the housing (32) comprises blocks (fixed and variable pilot valve housings) separable from one another and wherein the first adjustable pilot valve and the 
Regarding claim 8, Masias discloses the flow controls further comprise: a second adjustable pilot valve (60, , orifice is variable because of needle valves).
Regarding claim 9, Masias discloses the housing (32) comprises blocks separable from one another and wherein the first adjustable pilot valve (40) and the second adjustable pilot valve (60) are disposed in different blocks  (first and second variable pilot valves 40, 60 have separate housings; these separate housings are connected to the main housing 32 by conduits).

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Blann et al. (US 6,415,815, hereinafter “Blann”) in further view of Diaz et al. (US PG PUB 2014/0090725), in further view of Powell (US 5,163,471).
Regarding claim 11, Masias discloses a pilot valve assembly (10, fig. 1), comprising: a main housing (32) comprising first variable pilot valve (40) and a second block (housing for main valve 30) that form a flow network when attached to one another; a fixed pilot valve (80, orifice is fixed because of fixed sized orifice 98) and a first variable pilot valve disposed on the first block; and an adjustable restrictor (55) disposed on the second block, wherein the first block is separable from the second block.
Masias substantially discloses the claimed invention, except a check valve and a manifold comprising a first block and a second block that form a flow network when attached to one another, a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by 
Masias as modified above substantially discloses the invention as claimed, except a manifold comprising a first block and a second block that form a flow network when attached to one another, a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Diaz teaches a manifold (attached to a first block (first pilot valve) and a second block (second pilot valve).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving space, simplifies labor and assembly processes. Additionally manifolds are custom fabricated and tailored to fit the exact application. Finally a manifold saves on space, weight, and length of conduit.
Masias as modified above substantially discloses the invention as claimed, except a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Powell teaches a first variable pilot valve (20) and a fixed pilot valve (10) are disposed on the first block (200).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the housing of the first variable pilot valve and the fixed pilot valve, as disclosed by Masias, by combining the first variable pilot valve with the fixed pilot valve in a single manifold block (housing), as taught by Powell, for the purpose of constructing a more compact construction of pilot valves. (Powell, col. 2 lines 28-35 discusses the advantages of combining a pilot valve and a restricting pilot valve in one housing).
Regarding claim 13, Masias discloses a pilot valve assembly (10, fig. 1), comprising: a main housing (32) comprising first variable pilot valve (40) and a second block (housing for main valve 30) that form a flow network when attached to one another; a fixed pilot valve (80, orifice is fixed because of fixed sized orifice 98) and a first variable pilot valve disposed on the first block; and an adjustable restrictor disposed on the second block, wherein the first block is separable from the second block.
Masias substantially discloses the claimed invention, except a check valve and a manifold comprising a first block and a second block that form a flow network when attached to one another, a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as taught by Blass, for the purpose of preventing reverse flow in the system between a pressure regulator and a pilot valve. Additionally, a check vale also prevents damage to the system caused by water hammer forces (Blann col. 4 lines 34-48).
Masias as modified above substantially discloses the invention as claimed, except a manifold comprising a first block and a second block that form a flow network when attached to one another, a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Diaz teaches a manifold (attached to a first block (first pilot valve) and a second block (second pilot valve).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the actuator and pilot valve connections, as disclosed by Masias, by using manifolds that are physically connected to each other, as taught by Diaz, for the purpose of saving 
Masias as modified above substantially discloses the invention as claimed, except a first variable pilot valve and a fixed pilot valve are disposed on the first block.
Powell teaches a first variable pilot valve (20) and a fixed pilot valve (10) are disposed on the first block (200).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the housing of the first variable pilot valve and the fixed pilot valve, as disclosed by Masias, by combining the first variable pilot valve with the fixed pilot valve in a single manifold block (housing), as taught by Powell, for the purpose of constructing a more compact construction of pilot valves. (Powell, col. 2 lines 28-35 discusses the advantages of combining a pilot valve and a restricting pilot valve in one housing).
Regarding claim 14, Masias discloses a third block (housing for second variable pilot valve 60) disposed between the first block (housing for first variable pilot valve 60) and the second block (housing for fixed pilot valve 80) that forms part of the flow network when attached to one another, wherein the third block  is separable from the first block and the second block.
Regarding claim 15,  Masias discloses a second variable pilot valve (60)  disposed on the third block (housing for second variably pilot valve 60).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masias et al. (US PG PUB 2016/0356389, hereinafter “Masias”) in view of Powell (US 5,163,471).
Regarding claim 19, Masias discloses a pilot valve assembly (10) comprising: a first variable pilot valve (40) and a fixed pilot valve (80), and a second manifold block (main valve housing 30) separably attached to the first variable pilot valve (40) and a fixed pilot valve (80), the second manifold block 
Masias substantially discloses the claimed invention, except a check valve.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as taught by Blass, for the purpose of preventing reverse flow in the system between a pressure regulator and a pilot valve. Additionally, a check vale also prevents damage to the system caused by water hammer forces (Blann col. 4 lines 34-48).
Masias substantially discloses the invention as claimed, except a first manifold block housing a fixed pilot valve and a variable pilot valve.
Powell teaches a pilot valve assembly (10, fig. 1), comprising: a first manifold block (housing 10 for the fixed and variable pilot valves) housing a fixed pilot valve (200) and a variable pilot valve (20).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the housing of the first variable pilot valve and the fixed pilot valve, as disclosed by Masias, by combining the first variable pilot valve with the fixed pilot valve in a single manifold block (housing), as taught by Powell, for the purpose of constructing a more compact construction of pilot valves. (Powell, col. 2 lines 28-35 discusses the advantages of combining a pilot valve and a restricting pilot valve in one housing).
Regarding claim 17, Masias discloses a variable restrictor (55) disposed in the internal flow network (passage 53).
Regarding claim 18,
Regarding claim 20, Masias discloses a pilot valve assembly (10) comprising: a first variable pilot valve (40) and a fixed pilot valve (80), and a second manifold block (main valve housing 30) separably attached to the first variable pilot valve (40) and a fixed pilot valve (80), the second manifold block having ports, wherein the internal flow network includes parallel pathways that terminate at ports and cross-wise pathways that connected the parallel pathways to one another (the valve chambers and various pipe intersections as illustrated in ann. fig. 1 are considered as cross-wise paths).
Masias substantially discloses the claimed invention, except a check valve.
Blann teaches a check valve (44, Blann col. 4 lines 34-48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention by modifying the variable orifice at the pilot valve, as disclosed by Masias, by adding a check valve in a variable orifice for a pilot valve in a pressure regulator system, as taught by Blass, for the purpose of preventing reverse flow in the system between a pressure regulator and a pilot valve. Additionally, a check vale also prevents damage to the system caused by water hammer forces (Blann col. 4 lines 34-48).
Masias substantially discloses the invention as claimed, except a first manifold block housing a fixed pilot valve and a variable pilot valve.
Powell teaches a pilot valve assembly (10, fig. 1), comprising: a first manifold block (housing 10 for the fixed and variable pilot valves) housing a fixed pilot valve (200) and a variable pilot valve (20).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date to have modified the housing of the first variable pilot valve and the fixed pilot valve, as disclosed by Masias, by combining the first variable pilot valve with the fixed pilot valve in a single manifold block (housing), as taught by Powell, for the purpose of constructing a more compact construction of pilot valves. (Powell, col. 2 lines 28-35 discusses the advantages of combining a pilot valve and a restricting pilot valve in one housing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753